Citation Nr: 0901308	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  08-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to May 
1989, October 1989 to November 1991 and August 2003 to 
January 2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Des Moines, Iowa, (hereinafter RO).  

In May 2008, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  Evidence was submitted by the veteran 
subsequent to the hearing.  His representative has waived RO 
consideration of that evidence.  


FINDINGS OF FACT

1.  There is no competent evidence linking depression to 
service. 

2.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy. 

3.  The occurrence of the veteran's claimed stressors cannot 
be verified and have not been corroborated by supporting 
evidence. 

4.  The claimant is a Persian Gulf Veteran.

5.  Headaches have been attributed to a known diagnosis of 
cluster and tension headaches and there is no reliable 
objective evidence linking headaches to service. 

6.  Joint pain has been attributed to known diagnoses, to 
include degenerative arthritis; and, there is no competent 
evidence linking joint pain not so attributed to service.  

7.  The veteran's chronic fatigue syndrome has not resulted 
in episodes requiring bed rest and treatment by a physician.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

3.  Headaches, joint pain and chronic fatigue syndrome were 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.317 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in letters dated in 
February 2004, June 2004 and October 2005, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, efforts to obtain the veteran's service 
medical records have been unsuccessful, and the veteran was 
notified of this fact in December 2005 after a Formal Finding 
on the Unavailability of Service Medical Records was 
completed by the RO in that month.  When a veteran's service 
records are unavailable, VA's duty to assist, and duties to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule, are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The 
Board's analysis of the veteran's claims has been undertaken 
with this duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Rather, this duty increases the Board's 
obligation to evaluate and discuss all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

VA has obtained reports from private and VA medical treatment 
and the veteran was afforded VA examinations in November 2005 
that contain sufficient clinical information to adequately 
adjudicate the veteran's claims.  Neither the veteran nor his 
representative has indentified any other pertinent records 
that need to be obtained for an equitable adjudication of the 
veteran's claims.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  General Service Connection Provisions

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis and 
psychoses, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

B.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304. 

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

C.  Undiagnosed Illness 

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The claims file includes a DD Form 214 that indicates 
the veteran served in the Persian Gulf during the Persian 
Gulf War, and he is thus a "Persian Gulf veteran" by 
regulation.  38 C.F.R. § 3.317(d).
 
The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2).  VA regulations provide that for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

III. Analysis 

A.  Depression 

As indicated above, the service medical records are not 
available.  However, as the veteran testified to the 
undersigned at his May 2008 hearing that he did not report to 
sick call during service, their unavailability does not 
represent a significant hindrance to an equitable decision of 
this matter. 

The first relevant post-service treatment reports of record 
with respect to this issue are private clinical records dated 
in 2000 that reflect treatment for depression following the 
veteran's divorce.  These reports do not link depression to 
service.  A November 2005 VA psychiatric examination resulted 
in diagnoses to include major depressive disorder.  The 
examiner, who reviewed the pertinent clinical history 
contained in the claims file prior to this examination, did 
not link the veteran's major depressive disorder to service, 
and there is otherwise no competent clinical evidence linking 
depression to service.  The veteran himself testified to the 
undersigned that he was not aware of a medical professional 
linking his depression to service.  

While the Board has considered the veteran's assertions, to 
include in sworn testimony to the undersigned at the May 2008 
hearing, that his depression is related to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  To the extent the 
veteran is asserting that his depression is the result of 
stressful events associated with his service in the Persian 
Gulf War, the actual occurrence of such events, as will be 
explained below, are not documented.  As such, in the absence 
of any competent medical evidence linking depression to a 
documented in-service event or in-service symptomatology or 
pathology, the claim for service connection for depression 
must be denied.  Hickson, supra. 

Finally, it is recognized that the veteran's initial 
complaints of depression in 2000 occurred prior to his re-
entry into service in August 2003, which raises the question 
of aggravation of a pre-existing disability.  See 38 C.F.R. 
§ 3.306 (2008).  The veteran has never posited such an 
argument.  However, notwithstanding this fact and the fact 
that the depression documented in 2000 was not shown to be 
chronic, it is more important to note that the veteran 
clearly testified that he did not receive any in-service 
treatment for depression during any period of service.  Thus, 
assuming arguendo that chronic depression preexisted the 
veteran's service in August 2003, there is no presumption of 
aggravation during service because there is no evidence of an 
increase in severity.  Verdon v. Brown, 8 Vet. App. 529 
(1996); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression, the doctrine is not for 
application.  Gilbert, supra.  
 
B.  PTSD 

The veteran's DD Form 214 from his Persian Gulf Service 
reflects an occupational specialty not related to combat; 
namely, a power generation equipment repairer.  No 
decorations, medals, badges, or commendations confirming the 
veteran's exposure to combat are demonstrated.  

As the official service department records do not show that 
the veteran engaged in combat, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As such, while the record reflects a 
diagnosis of PTSD following the aforementioned November 2005 
VA psychiatric examination, the issue for consideration is 
whether there is sufficient corroboration of the claimed 
stressors to warrant a grant of the veteran's claim.  "Just 
because a physician or other health professional accepted 
appellant's description of his [wartime] experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In August 2007, the RO made a formal finding that the veteran 
had not supplied the necessary information with respect to 
these stressors for corroboration by U. S. Army and Joint 
Services (JSRRC) and/or the National Archives and Records 
Administration (NARA).  See M21-1MR, Part IV.ii.1.D.14.d (VA 
is not obligated to verify stressors that are too vague - the 
claimant must provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within 2 months, and the unit of 
assignment).  In this regard, the veteran did not complete 
the PTSD questionnaire requesting detailed stressor 
information mailed to him by the RO in June 2004.  
Nonetheless, one consistent stressor reported by the veteran 
at the November 2005 VA psychiatric examination and in sworn 
testimony at a July 2006 hearing before a hearing officer and 
the May 2008 hearing before the undersigned was of being at 
the end of a convoy while wearing night vision goggles and 
having the convoy fired upon by a tank.  He stated that he 
feared he was gong to die during this incident when he saw 
many Iraqi soldiers coming out of holes in the ground.  He 
stated that in actuality, many of the solders were coming out 
of their fox holes to surrender, but that he was initially 
afraid for his life.  

At the November 2005 VA psychiatric examination, the veteran 
reported additional stressors to include having to change 
into gear designed for protection from chemical weapons 
during SCUD alerts, but that he was not exposed to an actual 
SCUD attacks.  The veteran at this examination also reported 
additional stressors of another episode of being fired upon 
when his unit was traversing a burning oil field; having 
friends killed; and witnessing many burned Iraqi bodies, both 
military and civilian.  The August 2007 formal finding stated 
that claims such as those made by the veteran in the instant 
case of events occurring while driving in a convoy, events 
involving civilians, and events that "almost happen" are 
extremely difficult if not impossible to verify.  

In short, the objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressor must be 
therefore established by official service records or other 
credible supporting evidence.  However, the veteran has not 
provided sufficiently specific information as to his alleged 
stressors, to include the names of the individuals he 
asserted he knew that were killed in the Persian Gulf War, to 
allow for their verification by the JSRRC.  Again, a claimant 
must provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within 2 months, and the unit of assignment.  
The veteran has not provided this information.  In this 
regard, the Board notes that it has long been held that the 
duty to assist is not a "one way street," and that when, as 
in the instant case with respect to specifics as to alleged 
stressors, it is the veteran that has the "information that 
is essential in obtaining the putative evidence," the 
veteran cannot "passively wait" for the assistance of the 
VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the claim for service connection for PTSD must 
be denied.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, the doctrine is not for 
application.  Gilbert, supra.  
 
The Board notes that what appears to be an extract from a 
military history from a unit that participated in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War was received in September 2008.  While this history 
provides general information as to the nature of the unit's 
duties during the Persian Gulf War, there is nothing 
contained therein specifically placing the veteran at the 
locus of such duties or that that otherwise documents the 
nature of the veteran's Persian Gulf War service.  As such, 
the extract is essentially irrelevant to the issues on 
appeal; in particular, the claim for service connection for 
PTSD.  Thus, obtaining a waiver or remanding this case for RO 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2008).

C. Headaches, Joint Pain and Chronic Fatigue Syndrome

At the May 2008 hearing before the undersigned and as 
indicated previously, the veteran reported that he did not go 
on sick call during service.  He also stated that a physician 
had not linked headaches, joint pain, or chronic fatigue 
syndrome to service.  The post service evidence includes a 
July 2001 private medical report showing the veteran 
describing intense, sudden headaches with an onset of one 
week.  Private clinical records reflect treatment for 
herniated nucleus pulposus at L5-S1 from 1999 and a torn 
meniscus of the left knee in 2002.  

A VA Gulf War examination conducted in November 2005 showed 
the veteran describing knee pain, greater in the left than 
right, which the examiner attributed to "known knee 
problems."  The veteran also described bilateral ankle and 
shoulder pain at that time as well as pain in the hands.  In 
addition, he described having headaches involving the entire 
left side of his head since his service in Iraq that occurred 
every one or two months.  The examination resulted in 
diagnoses of degenerative disc disease of the lumbar spine 
said by the examiner to be "non service-connected at this 
time," degenerative disc disease of the cervical spine with 
upper extremity and neuropathy, tension and cluster headaches 
said by the examiner to be as likely as not caused by or 
related to the veteran's military service and chronic fatigue 
with minimal functional impact found by the examiner to be as 
likely as not related to the veteran's service.  It is noted 
that the claims file was not available for review by the 
examiner and that while computerized medical records were 
reviewed, the veteran was the primary source of information.  
The examiner also stated that given the "very limited VA 
primary care records," it was difficult to assess the cause 
of the veteran's conditions without resorting to mere 
speculation.  (It is noted parenthetically that given the 
lack of service medical records, and the veteran's own 
concession that he did not report to sick call during 
service, another VA examination that includes a review of the 
claims file is not indicated, and the additional delay in the 
adjudication of the veteran's claim which would result from a 
remand for such an examination would not be justified.) 

There is a long line of cases where the Court has rejected 
medical opinions as being too speculative.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), and Morris v. West, 13 Vet. App. 94, 97 
(1999).  Moreover, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has held that the 
probative value of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  
Moreover, a medical opinion based on an inaccurate history 
provided by the veteran is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  
Given the above precedent, the fact that the veteran did not 
report treatment for any of the claimed conditions during 
service, the fact that the examiner's opinions following the 
November 2005 examination were based on the veteran's 
uncorroborated history rather than specific objective 
clinical evidence demonstrating relevant in-service 
symptomatology or pathology, and the fact that the examiner 
qualified the opinions linking headaches and chronic fatigue 
syndrome to service by specifically stating that they were 
the product of speculation, the Board finds them to not 
represent reliable "nexus" evidence so as to warrant 
service connection for headaches or chronic fatigue syndrome.  
There is otherwise of record no reliable objective medical 
opinion linking headaches or chronic fatigue syndrome, or a 
disability manifested by joint pain, to service, and the 
veteran is not competent to present evidence linking these 
conditions to service.  See Cromley, Espiritu, supra.  As 
such, service connection for these conditions on a "direct" 
basis cannot be granted.  Hickson, supra.  

It is recognized that the veteran's initial complaints of 
headaches and joint pain pre-dated his re-entry into service 
in August 2003, which again raises the question of 
aggravation of a pre-existing disability.  See 38 C.F.R. 
§ 3.306.  The veteran has never posited argument of 
aggravation.  However, notwithstanding this fact, it is more 
important to note that the veteran clearly testified that he 
did not receive any in-service treatment for headaches and 
joint pain during any period of service.  Thus, assuming that 
all those conditions preexisted the veteran's service in 
August 2003 (herniated nucleus pulposus at L5-S1 was 
diagnosed in 1999 and a torn meniscus of the left knee in 
2002), there is no presumption of aggravation during service 
because there is no evidence of an increase in severity of 
those conditions.  Verdon v. Brown, 8 Vet. App. 529 (1996); 
see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

As for the application of 38 C.F.R. § 3.317, to the extent 
that headaches have been attributed to known diagnoses of 
tension or cluster headaches, and the veteran's joint pain 
has been attributed to the diagnosed post-service knee and 
spine disabilities shown by the clinical record summarized 
above, service connection for headaches and joint pain as due 
to due to an undiagnosed illness must be denied.  There is 
otherwise no objective evidence of a cluster of symptoms 
manifested as headaches or joint pain attributable to an 
undiagnosed illness so as to warrant service connection under 
the presumptions codified at 38 C.F.R. § 3.317.  

Finally with regard to chronic fatigue syndrome, the 
condition must be manifested to a degree of 10 percent of 
more to warrant presumptive service connection under 
38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(a)(1)(i).  Under 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, a 
10 percent rating for chronic fatigue syndrome requires 
incapacitation (bed rest and treatment by a physician 
necessary) of at least one week total duration per year or 
symptoms that are controlled by continuous medication.  
38 C.F.R. § 4.88b, DC 6354.  These manifestations required 
for a compensable rating were not demonstrated by the reports 
from the November 2005 VA examination or any other clinical 
report of record, nor were they described by the veteran when 
specifically questioned at the May 2008 hearing before the 
undersigned.  

Again, the veteran is not competent to assert that he has 
headaches, joint pain or chronic fatigue syndrome that are 
manifestations of an undiagnosed illness presumed to have 
been incurred during his Persian Gulf Syndrome.  See Cromley, 
Espiritu, supra.  In short therefore, the Board finds that 
the claims for service connection for headaches, joint pain 
and chronic fatigue syndrome, to include as due to 
undiagnosed illness, must be denied.  In reaching these 
decisions, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against these claims, the doctrine is not for application 
with respect to the claims.  Gilbert, supra.  
 
ORDER

Entitlement to service connection for depression is denied.  

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied. 

Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, is denied. 

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness, is 
denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


